TORVEC, INC.

Warrant No. H-      

WARRANT TO PURCHASE COMMON STOCK
VOID AFTER 5:00 P.M., EASTERN TIME,
ON THE EXPIRATION DATE

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT COMPLIANCE
WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL AND
STATE SECURITIES LAWS OR WITHOUT DELIVERING AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

FOR VALUE RECEIVED, TORVEC, INC., a New York corporation (the “Company”), hereby
agrees to sell upon the terms and on the conditions hereinafter set forth, at
any time commencing on the date hereof but no later than 5:00 p.m., Eastern
Time, on September 23, 2021 (the “Expiration Date”), to        or his registered
assigns (the “Holder”), under the terms as hereinafter set forth,       
(      ) fully paid and non-assessable shares of the Company’s Common Stock, par
value $.01 per share (the “Common Stock”), at a purchase price per share equal
to the Exercise Price (as defined below), pursuant to the terms and conditions
set forth in this warrant (this “Warrant”). The number of shares of Common Stock
issued upon exercise of this Warrant (“Warrant Shares”) and the Exercise Price
are subject to adjustment in certain events as hereinafter set forth.

This Warrant is issued pursuant to that certain Securities Purchase Agreement
among the Holder, certain other persons and the Company, dated as of
September 23, 2011.

1. Exercise of Warrant.

(a) The Holder may exercise this Warrant according to the terms and conditions
set forth herein by delivering to the Company, at the address set forth in
Section 9 prior to 5:00 p.m., Eastern Time, on the Expiration Date (i) this
Warrant, (ii) the Subscription Form attached hereto as Exhibit A (the
“Subscription Form”) (having then been duly executed by the Holder), (iii) cash,
a certified check or a bank draft in payment of the purchase price, in lawful
money of the United States of America, for the number of Warrant Shares
specified in the Subscription Form.

(b) This Warrant may be exercised in whole or in part so long as any exercise in
part hereof would not involve the issuance of fractional Warrant Shares. If
exercised in part, the Company shall deliver to the Holder a new Warrant,
identical in form to this Warrant, in the name of the Holder, evidencing the
right to purchase the number of Warrant Shares as to which this Warrant has not
been exercised, which new Warrant shall be signed by the Chairman, Chief
Executive Officer or President of the Company. The term Warrant as used herein
shall include any subsequent Warrant issued as provided herein.

(c) No fractional Warrant Shares or scrip representing fractional Warrant Shares
shall be issued upon the exercise of this Warrant. The Company shall pay cash in
lieu of such fractional Warrant Shares. The price of a fractional Warrant Share
shall equal the product of (i) the VWAP (as defined below) per share of the
Common Stock on the exchange or market on which the Common Stock is then traded
(if the Common Stock is not then publicly traded, then the fair market value per
share of the Common Stock (as determined by the Company’s Board of Directors)),
and (ii) the applicable fraction.

(d) In the event of any exercise of the rights represented by this Warrant, a
certificate or certificates for Warrant Shares so purchased, registered in the
name of the Holder on the stock transfer books of the Company, shall be
delivered to the Holder within a reasonable time after such rights shall have
been so exercised. The person or entity in whose name any certificate for
Warrant Shares is issued upon exercise of the rights represented by this Warrant
shall for all purposes be deemed to have become the holder of record of such
Warrant Shares immediately prior to the close of business on the date on which
the Warrant was surrendered and payment of the Exercise Price and any applicable
taxes was made, irrespective of the date of delivery of such certificate, except
that, if the date of such surrender and payment is a date when the stock
transfer books of the Company are closed, such person shall be deemed to have
become the holder of such shares at the opening of business on the next
succeeding date on which the Company’s stock transfer books are open. Except as
provided in Section 4 hereof, the Company shall pay any and all documentary
stamp or similar issue or transfer taxes payable in respect of the issue or
delivery of Warrant Shares on exercise of this Warrant.

(e) The “Exercise Price” shall mean the greater of (i) $0.01 or (ii) eighty
percent (80%) of the Volume Weighted Average Price (“VWAP”) per share of the
Company’s Common Stock during the ten (10) consecutive trading days immediately
preceding the date that notice of exercise is given to the Company, subject to
such adjustments as are provided in Section 5 of the Warrant. As used herein,
the “Volume Weighted Average Price” or “VWAP” for any security as of any date
means the volume weighted average sale price per share on the Over the Counter
Electronic Bulletin Board (the “OTC-BB”) as reported by, or based upon data
reported by, Bloomberg Financial Markets or an equivalent, reliable reporting
service designated reasonably and in good faith by the Company (“Bloomberg”) or,
if the OTC-BB is not the principal trading market for such security, the volume
weighted average sale price of such security on the principal securities
exchange or trading market where such security is listed or traded as reported
by Bloomberg, or, if no volume weighted average sale price is reported for such
security, then the last closing trade price of such security as reported by
Bloomberg, or, if no last closing trade price is reported for such security by
Bloomberg, the average of the bid prices of any market makers for such security
that are listed with the OTC Markets Group, Inc. If the Volume Weighted Average
Price cannot be calculated for such security on such date in the manner provided
above, the volume weighted average price shall be the fair market value of a
share of Common Stock as determined by the Company’s Board of Directors
reasonably and in good faith upon the request of the Holder. “Trading Day” shall
mean any day on which the Common Stock is traded for any period on the OTC-BB,
or on the principal securities exchange or other securities market on which the
Common Stock is then being traded.

(f) Net Exercise Election. In lieu of exercising this Warrant by payment of
cash, the Holder may elect to receive, without the payment by the Holder of any
additional consideration, a number of shares of Common Stock (rounded down to
the nearest whole share) equal to the value of this Warrant or any portion
hereof by the surrender of this Warrant or such portion to the Company (the “Net
Exercise”), with the net issue election duly selected and initialed in the
Subscription Form delivered to the Company as provided above. Thereupon the
Company will issue to the Holder such number of shares of Common Stock as is
computed using the following formula:

X = Y (A-B)
A

      where X =  
the number of shares of Common Stock to be issued to the Holder
upon the Net Exercise pursuant to this Section;
Y =  
the number of shares of Common Stock exercised under this Warrant
for which the net issue election is made pursuant to this Section
(upon such Net Exercise, the number of shares of Common Stock
subject to further exercise under this Warrant shall be reduced by
this number);
A =  
the Volume Weighted Average Price of one share of the Company’s
Common Stock on the date the Net Exercise election is made pursuant
to this Section; and
B =  
the per share Exercise Price in effect under this Warrant

(g) Exercise Prior to Expiration. To the extent this Warrant is not previously
exercised as to all shares of Common Stock subject hereto, this Warrant shall be
deemed automatically exercised by Net Exercise pursuant to Section 1(f) above
(even if this Warrant is not surrendered) immediately before its expiration. To
the extent this Warrant is deemed automatically exercised pursuant to this
Section 1(g), the Company agrees to promptly notify the Holder of the number of
shares of Common Stock the Holder is to receive by reason of such automatic
exercise.

2. Disposition of Warrant Shares and Warrant.

(a) The Holder hereby acknowledges that: (i) this Warrant and any Warrant Shares
purchased pursuant hereto are not being registered (A) under the Securities Act
of 1933 (the “Securities Act”) on the ground that the issuance of this Warrant
is exempt from registration under Section 4(2) of the Securities Act as not
involving any public offering, or (B) under any applicable state securities law
because the issuance of this Warrant does not involve any public offering; and
(ii) that the Company’s reliance on the registration exemption under
Section 4(2) of the Securities Act and under applicable state securities laws is
predicated in part on the representations hereby made to the Company by the
Holder. The Holder represents and warrants that he, she, or it is acquiring this
Warrant and will acquire Warrant Shares for investment for his own account, with
no present intention of dividing his participation with others or reselling or
otherwise distributing this Warrant or Warrant Shares.

(b) The Holder hereby agrees that it will not sell, transfer, pledge or
otherwise dispose of (collectively, “Transfer”) all or any part of this Warrant
and/or Warrant Shares unless and until (A) the securities to be transferred are
eligible for transfer under Rule 144 under the Securities Act, (B) there is in
effect a registration statement under the Securities Act covering the proposed
transaction, or (C) he shall have first have given notice to the Company
describing such Transfer and furnished to the Company (i) a statement from the
transferee, whereby the transferee represents and warrants that he, she, or it
is acquiring this Warrant and will acquire Warrant Shares, as applicable, for
investment for his own account, with no present intention of dividing his
participation with others or reselling or otherwise distributing this Warrant or
Warrant Shares, as applicable, and either (ii) an opinion, reasonably
satisfactory to counsel for the Company, of counsel (skilled in securities
matters, selected by the Holder and reasonably satisfactory to the Company) to
the effect that the proposed Transfer may be made without registration under the
Securities Act and without registration or qualification under any state law, or
(iii) an interpretative letter from the U.S. Securities and Exchange Commission
to the effect that no enforcement action will be recommended if the proposed
sale or transfer is made without registration under the Act. It is agreed that,
provided an opinion of counsel is not required by the Company’s transfer agent,
(i) the Company shall not require opinions of counsel for transactions made
pursuant to Rule 144 except in unusual circumstances, and (ii) no registration
statement or opinion of counsel shall be necessary for a transfer without
consideration by a Holder to an Affiliate of such Holder or without
consideration by a Holder which is (A) a partnership to its partners or retired
partners in accordance with partnership interests, (B) a corporation to its
shareholders in accordance with their interest in the corporation, (C) a limited
liability company to its members or former members in accordance with their
interests in the limited liability company, (D) an individual Holder to such
Holder’s Immediate Family Member or a trust for the benefit of the individual
Holder or an Immediate Family Member thereof. As used in this Section 2(b),
“Affiliate,” as used in this Section, means, with respect to any specified
person, any other person who, directly or indirectly, controls, is controlled
by, or is under common control with such person, including without limitation
any general partner, managing member, officer or director of such person, and
“Immediate Family Member” means, with respect to a specified person, such
person’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships.

(c) If, at the time of issuance of Warrant Shares, no registration statement is
in effect with respect thereto under applicable provisions of the Securities Act
and Rule 144 or another similar exemption under the Securities Act is not
available for the sale of all of such Warrant Shares without limitation during a
three-month period without registration, the Company may, at its election,
require that (i) the Holder provide written reconfirmation of the Holder’s
investment intent to the Company, and (ii) any stock certificate evidencing
Warrant Shares shall bear legends reading substantially as follows:

“THE SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION OF THE SHARES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS SET FORTH IN THE WARRANT
PURSUANT TO WHICH THESE SHARES WERE PURCHASED FROM THE COMPANY. COPIES OF SUCH
RESTRICTIONS ARE ON FILE AT THE PRINCIPAL OFFICES OF THE COMPANY. NO TRANSFER OF
SUCH SHARES OR OF THIS CERTIFICATE (OR OF ANY SHARES OR OTHER SECURITIES (OR
CERTIFICATES THEREFOR) ISSUED IN EXCHANGE FOR OR IN RESPECT OF SUCH SHARES)
SHALL BE EFFECTIVE UNLESS AND UNTIL THE TERMS AND CONDITIONS SET FORTH IN THE
WARRANT HAVE BEEN COMPLIED WITH.”

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) OR AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT.”

In addition, so long as the foregoing legend may remain on any stock certificate
evidencing Warrant Shares, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.

3. Reservation of Shares. The Company hereby agrees that at all times there
shall be reserved for issuance upon the exercise of this Warrant such number of
shares of the Common Stock as shall be required for issuance upon exercise of
this Warrant. The Company further agrees that all Warrant Shares will be duly
authorized and will, upon issuance and payment of the exercise price therefor,
be validly issued, fully paid and non-assessable, free from all taxes, liens,
charges and encumbrances with respect to the issuance thereof, other than taxes,
if any, in respect of any transfer occurring contemporaneously with such
issuance and other than transfer restrictions imposed by federal and state
securities laws.

4. Exchange, Transfer or Assignment of Warrant. Subject to Section 2, this
Warrant is exchangeable, without expense, at the option of the Holder, upon
presentation and surrender hereof to the Company or at the office of its stock
transfer agent, if any, for other Warrants of the Company (“Warrants”) of
different denominations, entitling the Holder or Holders thereof to purchase in
the aggregate the same number of Warrant Shares purchasable hereunder. Subject
to Section 2, upon surrender of this Warrant to the Company or at the office of
its stock transfer agent, if any, with the Assignment Form attached hereto as
Exhibit B (the “Assignment Form”) duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in the Assignment Form and this
Warrant shall promptly be canceled. Subject to Section 2, this Warrant may be
divided or combined with other Warrants that carry the same rights upon
presentation hereof at the office of the Company or at the office of its stock
transfer agent, if any, together with a written notice specifying the names and
denominations in which new Warrants are to be issued and signed by the Holder
hereof.

5. Capital Adjustments. This Warrant is subject to the following further
provisions:

(a) Recapitalization, Reclassification and Succession. If any recapitalization
of the Company or reclassification of its Common Stock or any merger or
consolidation of the Company into or with a corporation or other business
entity, or the sale or transfer of all or substantially all of the Company’s
assets or of any successor corporation’s assets to any other corporation or
business entity (any such corporation or other business entity being included
within the meaning of the term “successor corporation”) shall be effected, at
any time while this Warrant remains outstanding and unexpired, then, as a
condition of such recapitalization, reclassification, merger, consolidation,
sale or transfer, lawful and adequate provision shall be made whereby the Holder
of this Warrant thereafter shall have the right to receive upon the exercise
hereof as provided in Section 1 and in lieu of the Warrant Shares immediately
theretofore issuable upon the exercise of this Warrant, such shares of capital
stock, securities or other property as may be issued or payable with respect to
or in exchange for the number of outstanding shares of Common Stock equal to the
number of Warrant Shares immediately theretofore issuable upon the exercise of
this Warrant had such recapitalization, reclassification, merger, consolidation,
sale or transfer not taken place, and in each such case, the terms of this
Warrant shall be applicable to the shares of stock or other securities or
property receivable upon the exercise of this Warrant after such consummation.

(b) Subdivision or Combination of Shares. If the Company at any time while this
Warrant remains outstanding and unexpired shall subdivide or combine its Common
Stock, the number of Warrant Shares purchasable upon exercise of this Warrant
shall be proportionately adjusted.

(c) Stock Dividends and Distributions. If the Company at any time while this
Warrant is outstanding and unexpired shall issue or pay the holders of its
Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then the number of Warrant Shares purchasable
upon exercise of this Warrant shall be adjusted to the number of shares of
Common Stock that Holder would have owned immediately following such action had
this Warrant been exercised immediately prior thereto.

(d) Price Adjustments. Whenever the number of Warrant Shares purchasable upon
exercise of this Warrant is adjusted pursuant to Sections 5(a), 5(b) or 5(c),
the Exercise Price shall be proportionately adjusted.

(e) Certain Shares Excluded. The number of shares of Common Stock outstanding at
any given time for purposes of the adjustments set forth in this Section 5 shall
exclude any shares then directly or indirectly held in the treasury of the
Company.

6. Notice to Holders.

(a) Notice of Record Date. In case:

(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend (other than a cash
dividend payable out of earned surplus of the Company) or other distribution, or
any right to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right;

(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation with or merger of the Company
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation; or

(iii) of any voluntary dissolution, liquidation or winding-up of the Company;

then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up. Such notice shall
be mailed at least twenty (20) calendar days prior to the record date therein
specified, or if no record date shall have been specified therein, at least
twenty (20) days prior to such specified date.

(b) Certificate of Adjustment. Whenever any adjustment shall be made pursuant to
Section 5 hereof, the Company shall promptly make available and have on file for
inspection a certificate signed by its Chairman, Chief Executive Officer,
President or a Vice President, setting forth in reasonable detail the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated and the Exercise Price and number of Warrant Shares
purchasable upon exercise of this Warrant after giving effect to such
adjustment.

7. Loss, Theft, Destruction or Mutilation. Upon receipt by the Company of
evidence satisfactory to it, in the exercise of its reasonable discretion, of
the ownership and the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company and, in the case of mutilation, upon surrender and
cancellation thereof, the Company will execute and deliver in lieu thereof,
without expense to the Holder, a new Warrant of like tenor dated the date
hereof.

8. Warrant Holder Not a Shareholder. The Holder of this Warrant, as such, shall
not be entitled by reason of this Warrant to any rights whatsoever as a
shareholder of the Company, including but not limited to voting rights.

9. Notices. Any notice provided for in this Warrant must be in writing and must
be either personally delivered, mailed by first class mail (postage prepaid and
return receipt requested), or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated:

If to the Company:

Torvec, Inc.

1999 Mt. Read Boulevard, Building 3

Rochester, New York 14615

Attention: Chief Executive Officer

If to the Holder:

To the address of such Holder set forth on the books and records of the Company,

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Warrant will be deemed to have been given (a) if personally
delivered, upon such delivery, (b) if mailed, five days after deposit in the
U.S. mail, or (c) if sent by reputable overnight courier service, one business
day after such services acknowledges receipt of the notice.

10. Choice of Law. THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL PURPOSES BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAW RULES.

IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by a duly authorized officer, as of this 23rd
day of September 2011.

TORVEC, INC.

By:
Name:       
Title:       


1

EXHIBIT A
SUBSCRIPTION FORM

Torvec, Inc.

Torvec, Inc.

1999 Mt. Read Boulevard, Building 3

Rochester, New York 14615

Attention: Chief Executive Officer

The undersigned hereby (1) irrevocably elects to exercise his or its rights to
purchase      shares of Company’s Common Stock, par value $.01 per share
(“Common Stock”) covered by the attached Warrant, and (2) [check one]       
(i) makes payment in full of the purchase price therefore by enclosure of cash,
a certified check or bank draft, or        (ii) elects to purchase the Warrant
Shares by Net Exercise (as defined in the Warrant), and (3) requests that
certificates for such shares of Common Stock be issued in the name of:

(Please print the Warrant holder’s name, address and Social Security/Tax
Identification Number)
     
     
     
and (4) if such number of shares of Common Stock shall not be all the shares
receivable upon exercise of the attached Warrant, requests that a new Warrant
for the balance of the shares covered by the attached Warrant be registered in
the name of, and delivered to:

(Please print name, address and Social Security/Tax Identification Number)
     
     
     
In lieu of receipt of a fractional share of Common Stock, the undersigned will
receive a check representing payment therefor.

Dated:              

PRINT WARRANT HOLDER NAME



Name:       

Title:       

Witness:

      

2

EXHIBIT B
ASSIGNMENT FORM

Torvec, Inc.
1999 Mt. Read Boulevard, Building 3
Rochester, New York 14615
Attention: Chief Executive Officer

FOR VALUE RECEIVED, hereby sells, assigns and transfers unto

(Please print assignee’s name, address and Social Security/Tax Identification
Number)
     
     
     
the right to purchase the Common Stock, par value $.01 per share, of Torvec,
Inc., a New York corporation, represented by this Warrant to the extent of
shares as to which such right is exercisable and does hereby irrevocably
constitute and appoint       , Attorney, to transfer the same on the books of
the Company with full power of substitution in the premises.

Dated:              

PRINT WARRANT HOLDER NAME



Name:       

Title:       

Witness:

      

3